DETAILED ACTION
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 185- 204 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1- 95 of U.S. Patent No. 8548778. Although the claims at issue are not identical, they are not patentably distinct from each other as follows:
Current application 
US Patent 8548778
Claim 185 (and claims 197 and 202). A method for providing computation of a hemodynamic index from medical image data of a patient, comprising the steps of:

 automatically generating a patient-specific anatomical model of one or more arteries of a patient based on medical image data of the patient; and 

predicting regions in the automatically generated patient-specific anatomical model for which user feedback is required for accurate computation of a hemodynamic index using one or more algorithms.
22. A method for providing patient-specific blood flow information using at least one computer system, the at least one computer system including a touchscreen, the method comprising: 

displaying, on the touchscreen, a three-dimensional model based on patient-specific data, the three-dimensional model representing at least a portion of an anatomical structure of the patient; receiving, while operating in an inspection mode, a first input relating to a first location on the touchscreen indicated by a user, the first location on the touchscreen indicating a first location in the displayed three-dimensional model; displaying first information on the touchscreen, the first information indicating a blood flow characteristic at the first location in the three-dimensional model indicated by the first input; receiving, while operating in a treatment modeling mode, a second input relating to a second location on the touchscreen, the second input indicating a modification of the three-dimensional model and causing the computer system to generate a display of a coronary intervention at a location of the three-dimensional model corresponding to the second location on the touchscreen; determining second information regarding the blood flow characteristic in the anatomical structure based on the modification of the three-dimensional model; and enabling the user to interact with the touchscreen to drag the displayed coronary intervention along a vessel to update the determined and displayed second information regarding the blood flow characteristic based on further modification of the three-dimensional model.


Dependent claims 186- 196, 198- 201 and 203- 204 of the current application recite the same limitations in different language to claims 1- 95. Accordingly, although the conflicting claims of the current application and the US Patent are not identical, they are not patentably distinct from each other.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 185, 197 and 202 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by SPILKER., et al., "Tuning a Multiscale Model of Abdominal Aortic Hemodynamics to Incorporate Patient-specific Features of Flow and Pressure Waveforms", “Spilker” (IDS).
As per claims 185, 197 and 202, Spilker teaches a computer readable medium with instructions see for example the abstract;
automatically generating a patient-specific anatomical model of one or more arteries of a patient based on medical image data of the patient (i.e., image based anatomical model and a reduced- order model created for the multiscale model) see for example the introduction and page 2 and fig. 2, respectively; and 
predicting ,using one or more algorithms, regions in the automatically generated patient-specific anatomical model for which user feedback is required for accurate computation of a hemodynamic index (i.e., simulated and measured hemodynamics conditions and user defined typical objective) see for example see pages 1- 2; page 1 discloses “blood flow simulation using Navier-Stokes equations, and Newtonian fluid using a stabilized finite element method” corresponding to the one or more algorithm.

Claims 185, 197 and 202 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by LES AS., et al., "Quantification of Hemodynamics in Abdominal Aortic Aneurysms During Rest and Exercise Using Magnetic Resonance Imaging and Computational Fluid Dynamics,”, “Les” (IDS).
As per claims 185, 197 and 202, Les teaches a computer readable medium with instructions see for example the abstract and the introduction;
automatically generating a patient-specific anatomical model of one or more arteries of a patient based on medical image data of the patient (i.e., hemodynamic analyses include quantification of pressure and velocity and use of MRI to model) see for example the introduction; and 
predicting, using one or more algorithms, regions in the automatically generated patient-specific anatomical model for which user feedback is required for accurate computation of a hemodynamic index (i.e., three-dimensional patient-specific geometric models constructed from MRAs of the arteries using level set method) see for example page 1290. Medical imaging (e.g., MRI) and computational fluid dynamics (CFD) used to describe the hemodynamics using patient specific geometric models, flow and pressure as well as appropriately resolved finite element meshes in the abstract and pages 1292, 1297, and fig. 4 and 12. 
Note; the Wikipedia.org defines level set method as “Level-set methods (LSM) are a conceptual framework for using level sets as a tool for numerical analysis of surfaces and shapes. The advantage of the level-set model is that one can perform numerical computations involving curves and surfaces on a fixed Cartesian grid without having to parameterize these objects. Also, the level-set method makes it very easy to follow shapes that change topology, for example, when a shape splits in two, develops holes, or the reverse of these operations. All these make the level-set method a great tool for modeling time-varying objects”. 

Claims 185, 187, 196- 198, 202- 203 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Spikler et al (US PAP 2010/ 0017171), “Spikler”.
As per claims 185, 197 and 202, Spikler teaches a computer readable medium with instructions see for example [005] and fig.1;
automatically generating a patient-specific anatomical model of one or more arteries of a patient based on medical image data of the patient (i.e., geometric model of the abdominal aorta and its largest branch vessels, created from medical image data) see for example [0019]; and 
predicting, using one or more algorithms, regions in the automatically generated patient-specific anatomical model for which user feedback is required for accurate computation of a hemodynamic index (i.e., create cardiovascular simulations having desired hemodynamic features. A variety of cardiovascular modeling methods can be used to produce descriptions of time-varying blood flow and pressure in the heart and vascular networks. Numerical methods for optimization and solution of nonlinear systems of equations are used to find values for the parameters used in such models that result in simulations that match desired hemodynamic characteristics. These characteristics will often be those of the cardiovascular system of a particular subject. A variety of modeling methods are used for the same cardiovascular system such that more simplified models can be used to approximate the behavior of more detailed and complex models, which may lead to reduced computational expense. A system is created from these methods such that the user describes the desired features of the final cardiovascular simulation and provides minimal input, and the system automates the search for the final cardiovascular model) see for example the abstract and [0014]; [0019] discloses “a geometric model of the abdominal aorta and its largest branch vessels, created from medical image data, a highly refined mesh of the geometric model on which the incompressible Navier-Stokes equations are solved in three-dimensions using a finite element method”.
As per claims 187, 198 and 203, Spikler teaches predicting the regions in the automatically generated patient-specific anatomical model for which user feedback is required for accurate computation of the hemodynamic index using the one or more algorithms based on extracted features related to the automatically generated patient-specific anatomical model that are input to the one or more algorithms (i.e., blood pressures are recorded and a detailed model is chosen, consisting of a geometric model of the abdominal aorta and its largest branch vessels, created from medical image data, a highly refined mesh of the geometric model on which the incompressible Navier-Stokes equations are solved in three-dimensions using a finite element method) see for example [0019].
As per claim 196, Spikler teaches one or more coronary arteries of the patient (i.e., arterial network of the heart) see for example [0017].

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claim 186 is rejected under 35 U.S.C. 103 as being unpatentable over Spikler in view of Suresh et al (US PAP 2007/ 0014452), “Suresh”.
As per claim 186, Spikler does not teach automatically extracting centerlines and cross-sectional contours for each of the one or more arteries of the patient from the medical image data of the patient.
However, Suresh teaches automatically extracting centerlines and cross-sectional contours for each of the one or more arteries of the patient from the medical image data of the patient (i.e., centerline method) see for example [306- 311].
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art at the time the invention was made to incorporate the teachings of Suresh into Spikler using "centerline method" to determine the region of no motion by evaluation of how motion at various points of the ventricle differs from the standard motion and utilize the algorithm in a model to identify the border zone by considering deviations from a typical movement level of a normal heart and therefore characterize regional ventricular function, identify akinetic tissue segments, identify diseased / non- diseased portions in medical diagnosis and treatments, etc. as an state of the technology see for example [306- 311].

Claim 188- 193, 199- 200 and 204 are rejected under 35 U.S.C. 103 as being unpatentable over Spikler in view of Charbel et al (WO 0122362), “Charbel”.
As per claim 188, Spikler does not teach features extracted from the medical image data of the patient.
However, Charbel teaches features extracted from the medical image data of the patient (i.e., non-invasive analysis of blood flow wherein the images are extracted and transferred to a workstation where the 3D surface rendering of the vasculature is then reconstructed from these images) see for example page 59. 
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art at the time the invention was made to incorporate the teachings of Charbel into Spikler wherein a vessel extraction system is used for determining exact vessel diameters for use in the model, wherein the vessel extraction system provides accurate and rapid measurement of vessel diameters and length in various predetermined regions, wherein the vessel extraction system is a selective interaction paradigm for the analysis of multimodal medical images and therefore offer the ability to reliable simulations of therapeutic options for occlusive cerebrovascular diseases or trauma which include a variety of reconstructive procedures such as endarterectomy, vessel transposition, bypass, angioplasty and thrombolysis for any particular patient, thus increasing the likelihood of selecting the optimal procedure to assist in the identification and treatment of the vessels in a medical procedure see for example pages 24- 25 and pages 2- 3. 
As per claim 189, Charbel teaches non- invasive patient data and measurements acquired for the patient (i.e., non-invasively analysis of blood flow) see for example page 59.
As per claim 190, Charbel teaches features extracted from the automatically generated patient-specific anatomical model of the one or more arteries of the patient see for example page 25.
As per claims 191, 199 and 204, Charbel teaches automatically computing initial values for the hemodynamic index at a plurality of locations in the automatically generated patient-specific anatomical model of the one or more arteries of the patient, wherein the features include the initial values computed for the hemodynamic index at the plurality of locations in the automatically generated patient-specific anatomical model and features extracted from the initial values for the hemodynamic index at the plurality of locations in the automatically generated patient- specific anatomical model (i.e., model forced by one or more pressure or flow signatures at appropriate locations and initial pressures and flows at all nodes in all vessels) see for example page 37 and fig. 29.
As per claim 192, Charbel teaches computing initial values for the hemodynamic index at the plurality of locations in the automatically generated patient specific anatomical model of the one or more arteries using a second algorithm (i.e., different approaches/ techniques to include finite-difference (FD) , finite-element (FE) and finite volume (FV)) see for example page 12; Page 39 discloses “images were extracted and transferred to a workstation during scanning and the 3D cube-like frame was then reconstructed using the marching cube algorithm”.
As per claims 193 and 200, Charbel teaches performing an automated anatomical evaluation of the one or more arteries of the patient in the automatically generated patient-specific anatomical model, wherein the features include anatomical features related to one or more stenosis regions in the one or more arteries of the patient extracted from results of the automated anatomical evaluation of the one or more arteries of the patient in the automatically generated patient-specific anatomical model (i.e., compute the blood flow in this associated network and modeling via analysis and simulation of flow and pressure within the cerebrum and/or other organs under the condition of a selected blood flow perturbation (e.g., a cerebral aneurysm, stenosis, bypass, other cerebrovascular disease, trauma, etc.)) see for example page 23.

Claim 195 is rejected under 35 U.S.C. 103 as being unpatentable over Spikler in view Huennekens et al (US Patent 790014), “Huennekens”.
As per claim 195, Spikler does not teach fractional flow reserve.
However, Huennekens teaches fractional flow reserve (i.e., functional flow measurement systems that provide hemodynamic image information such as blood flow velocity and pressure as a function of displacement along a length of a blood vessel) see for example fig. 10 and column 13 lines 50- 60.
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art at the time the invention was made to incorporate the teachings of Huennekens into Spikler to incorporate diagnostic imaging data representing vascular information including blood pressure, blood flow velocity/volume, blood vessel cross-sectional composition, shear stress throughout the blood, shear stress at the blood/blood vessel wall interface, etc. and acquiring hemodynamic data for particular portions of a blood vessel, wherein effective diagnosis relies upon the ability to visualize a current location of the diagnostic probe within a vasculature while simultaneously observing functional flow metrics indicative of cardiovascular disease, thus co-registration of hemodynamic and radiological images and therefore facilitate precise treatment of diseased vessels as an state of the art technology see for example column 6 lines 35- 65.

Allowable Subject Matter
Claims 194 and 201 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Response to Arguments
Applicant's arguments filed 7/5/22 have been fully considered but they are not persuasive.
Regarding applicant’s remarks dated 7/5/22 examiner responds as follows:
1) Applicant argues “the '778 patent as a whole is silent as to any assessments of accuracy, let alone predictions of regions for which some action is required for accurate computation” and “Page 6 of the Office Action highlights features of claim 22 of the '778 patent in which a user may select a location in a model for which information regarding a blood flow characteristic is to be displayed, and may input a modification to the model. Such features have no bearing on "predicting regions in . . . for which user feedback is required for accurate computation of a hemodynamic index." Merely enabling a user to interact with a model is not the same as and does not teach "predicting regions" of the model "for which user feedback is required for accurate computation of a hemodynamic index." Enabling interactions does not require or even suggest making predictions regarding the accuracy of computations”. Remarks at 11.
In response examiner would point claim 22 to recite “determining second information regarding the blood flow characteristic in the anatomical structure based on the modification of the three-dimensional model; and enabling the user to interact with the touchscreen to drag the displayed coronary intervention along a vessel to update the determined and displayed second information regarding the blood flow characteristic based on further modification of the three-dimensional model”. 
The Merriam- Webster dictionary defines “determine” as “to find out or come to a decision about by investigation, reasoning, or calculation”. The online Dictionary.com defines “update” as “to incorporate new or more accurate information in (a database, program, procedure, etc.)”. Accordingly and as per definitions provided supra it is ample clear that a determination, calculation/ and or prediction of the blood flow characteristics/ and or hemodynamics of the three dimensional model is made via user interaction/ and or user feedback to update/ and or incorporate more accurate information of the determined and displayed second information regarding the blood flow characteristic based on further modification of the three-dimensional model.

2) Applicant argues “In the rejection of claim 185 under Spilker, page 8 of the Office Action cites Spilker as teaching "simulated and measured hemodynamics conditions and user defined typical objective[s]." However, predicting a hemodynamic condition is not the same as, and does not teach predicting a region where "user feedback is required for accurate computation." In other words, assessing the potential accuracy of a computation is not the same as, and is not taught by performing of the computation itself” and “the receipt of human objectives is not the same as, and does not teach predicting regions where human intervention is needed. In short, there is a difference between human-guided hemodynamic analysis (as taught in the cited references) and predicting where user feedback is needed (as recited in the claims here). Following instructions for analysis is not the same as pointing out a problem area”. Remarks at 13- 14.
In response applicant’s arguments of the 1st 35 USC 102 rejection is substantially deficient since the arguments amount to no more than mere allegations as evident by “no the same as” reasoning (which appears four times as underlined supra). Examiner is at loss what applicant’s contentions are. It appears that applicant is applying a subjective interpretation of the prior art of the record and dose not even consider/ and or argue examiner’s interpretations of the cited prior art. 
Accordingly applicant should submit an argument pointing out disagreements with the examiner’s contentions.  Applicant must also discuss the reference(s) applied against the claims, explaining how the claims avoid the references or distinguish from them. Applicant's arguments fail to comply with 37 CFR 1.111(b) because they amount to a general allegation that the claims define a patentable invention without specifically pointing out how the language of the claims patentably distinguishes them from the references.
Furthermore the Spilker reference discloses “systematically adjusting realistic outflow boundary conditions such that simulated pressure and flow waveforms achieve patient-specific features. The method extends our previous work on tuning pulmonary hemodynamic models by dilating or constricting arterial trees constructed from morphometric data to produce measured mean flows and pressures in image-based models”. 
The Wikipedia.org defines (computer) simulation as “A computer simulation (or "sim") is an attempt to model a real-life or hypothetical situation on a computer so that it can be studied to see how the system works. By changing variables in the simulation, predictions may be made about the behavior of the system”. 
Accordingly and as per definition provided supra user implemented modifications/ tuning/ adjustments/ and or change of variables of the hemodynamic model is made possible via the manipulation (dilating and constricting) of the arterial regions/ trees to generate measured mean flows and pressures in image based models to simulate and predict (as per definition supra) the hemodynamics of patient specific anatomical models. Furthermore, as per definition provided by applicant, (see the footnote on page 13 of applicant’s remarks “automatic operations performed by a computer system may be referred to as an algorithm”) it is ample clear that the “simulation” which is computer implemented (see the definition supra) in the Spilker reference clearly corresponds to the algorithm as per applicant’s own definition.
As to the secondary remarks (e.g., following instructions for analysis, and pointing out a problem area) examiner fails to see said language or substantially similar language to appear as recited. 

3) Applicant argues “Similar considerations apply to the other cited references. For example, in the rejection of claim 185 under Les, page 9 of the Office Action similarly cited Les as teaching "computational fluid dynamics . . . to describe the hemodynamics." Again, performing computations is not the same as, and does not teach making predictions about the accuracy of such computations. Continuing, in the rejection of claim 185 under Spikler, page 10 of the Office Action cites Spikler as teaching a variety of modeling methods to produce descriptions of various parameters, but determining parameters is not the same as and does not teach predictions regarding accuracy of such determinations. The other cited references do not alleviate any of these deficiencies”. Remarks at 14.
In response the examiner’s analogy applied supra (see the rebuttal for the Spilker reference under the 1st 35 U.S.C. 102 rejection) applies here as well. All the other arguments for the 2nd and 3rd 35 U.S.C. 102 rejections simply start and end with “no the same as” followed by the recitation of the limitations of claim 185, for example. However, these reasonings are baseless and lack substantive technical justifications and amount to no more than allegations of patentability.
The Les reference is replete with the alleged missing limitation as follows:
Page 1289, 2nd para. right column “…we use magnetic resonance imaging (MRI) and computational fluid dynamics (CFD) to study hemodynamics under rest and exercise conditions in eight AAA patients. The use of MRI provides a means to model blood flow in a highly patient-specific manner because it enables the nearly simultaneous acquisition of anatomic and physiologic flow data, whereas the use of computational simulations enables the study of blood flow at resolution many times finer than any imaging modality and can capture transient phenomena unobservable by cardiac-gated imaging sequences”.

Page 1306, right para. - 1307 “…Therefore, when performing analysis of aneurysm vessel wall stresses, a coupled fluid–structure interaction simulation of blood flow and wall dynamics may be required in order to capture the spatial heterogeneity of the blood flow normal stresses acting on the aneurysm lumen”.

Page 1308, 2nd para. right column “…In addition, a computational simulation of
blood flow in a model of an AAA that extends from the heart to the iliac arteries would be worthwhile to study turbulence in the infrarenal aorta, because the arbitrary, laminar and periodic inlet condition would be much further away from the region of interest”

page 1311, 2nd para. left column “…the methods outlined in this article describe a more accurate process of simulation that incorporates patient-specific geometries, volumetric flows, and pressures as well as utilize meshes more than an order of magnitude larger than previous studies. The use of MRI data provided a noninvasive means to model blood flow in a highly patient-specific manner, whereas the use of computational simulation enabled the study of blood flow at resolution many times finer than any imaging modality”.



Furthermore the Spikler reference clearly discloses (see the 3rd rejection under 35 U.S.C. 102) “predicting, using one or more algorithms, regions in the automatically generated patient-specific anatomical model for which user feedback is required for accurate computation of a hemodynamic index (i.e., create cardiovascular simulations having desired hemodynamic features. A variety of cardiovascular modeling methods can be used to produce descriptions of time-varying blood flow and pressure in the heart and vascular networks. Numerical methods for optimization and solution of nonlinear systems of equations are used to find values for the parameters used in such models that result in simulations that match desired hemodynamic characteristics. These characteristics will often be those of the cardiovascular system of a particular subject. A variety of modeling methods are used for the same cardiovascular system such that more simplified models can be used to approximate the behavior of more detailed and complex models, which may lead to reduced computational expense. A system is created from these methods such that the user describes the desired features of the final cardiovascular simulation and provides minimal input, and the system automates the search for the final cardiovascular model) see for example the abstract and [0014]; [0019] discloses “a geometric model of the abdominal aorta and its largest branch vessels, created from medical image data, a highly refined mesh of the geometric model on which the incompressible Navier-Stokes equations are solved in three-dimensions using a finite element method”.
The Spilker reference is replete with the alleged missing limitation as follows:
The abstract and para. [0014] “…Computational methods are used to create cardiovascular simulations having desired hemodynamic features. Cardiovascular modeling methods produce descriptions of blood flow and pressure in the heart and vascular networks. Numerical methods optimize and solve nonlinear equations to find parameter values that result in desired hemodynamic characteristics including related flow and pressure at various locations in the cardiovascular system, movements of soft tissues, and changes for different physiological states. The modeling methods employ simplified models to approximate the behavior of more complex models with the goal of to reducing computational expense. The user describes the desired features of the final cardiovascular simulation and provides minimal input, and the system automates the search for the final patient-specific cardiovascular model”.

[0021] “…The steps in a preferred embodiment of the method for tuning patient-specific hemodynamic simulations are shown in FIG. 1. The parameters for the least detailed model of the cardiovascular system are initialized 100. This step can be aided by prior knowledge of ranges of values for each parameter of such a model”,… And determinations of models and updates thereof.

[0024] “…This invention solves the problem of making cardiovascular simulations match desired hemodynamic characteristics without excessive and ad hoc user interactions. Systematic tuning is enabled by the formulation of one of several problems”.

[0027] “…The present invention improves upon existing methods by providing a framework for creating state-of-the-art, detailed cardiovascular models that have desired hemodynamic characteristics with methods that automate the procedure and seek to minimize the computational effort. Existing methods use simplified mathematical models or seek to match only temporal mean values of time-varying quantities. Automation of the process allows users to request features of pressure, flow, vascular motion, cardiac motion, and other physiological data and, after providing anatomic and physiological information for the desired cardiovascular model, take no further action while the system produces a mathematical vascular model with the requested results. This capability enables the creation of patient-specific simulations and predictions of the cardiovascular response to various treatments”.


[0029] “…In surgical treatment planning, this invention can be used to create cardiovascular models that match hemodynamic features of a specific patient before predicting the results of a variety of surgical options. In medical device development, this invention can be used to create cardiovascular models that match a variety of possible physiological situations to use in simulating the effects of devices on blood flow and pressure or the forces acting on devices that might affect their short-term and long-term safety and efficacy. In cardiovascular tissue engineering, this invention can be used to create cardiovascular models with realistic pressure, flow, and deformation to develop an understanding of the biomechanical environment of tissues.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Column 6 lines 52- column 7 lines 7 of the US Patent 7327862 (IDS) discloses “A model may allow a user (e.g., a doctor) to select a treatment option (12) and allow the doctor to manipulate the image and model (13). A model may analyze what effects his virtual treatment may likely have on the cardiac geometry (14). A model may calculate predicted outcomes based on physiology and hemodynamics (16). A model may display the potential clinical outcomes to the doctor (17). The potential outcomes display may be, but are not limited to, the following: a. The estimated performance of the valves and ventricle after the procedure; i.e. regurgitation, reduced flow across the valves, ejection fraction etc. b. The flow through the grafts or stents and what areas of the myocardium the grafts or stents may perfuse. c. The volume and contractile state of the ventricle after excluding tissue. d. The positioning and performance of the valve apparatuses after reconstruction of the ventricle. e. The effects that a drug or combination of drugs may have on the entire heart”.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Inquiry
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Manuchehr Rahmjoo whose telephone number is 571-272- 7789.  The examiner can normally be reached on 8 AM- 5 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matt Bella can be reached on 571-272-7778.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

Manuchehr Rahmjoo
/Manuchehr Rahmjoo/
Primary Examiner, AU 2667
Manuchehr.Rahmjoo@uspto.gov